THIRD DIVISION
                            ELLINGTON, P. J.,
                        MCFADDEN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 25, 2016




In the Court of Appeals of Georgia
 A15A1969. HICKEY et al. v. RREF BB SBL ACQUISITIONS,
     LLC.

      ELLINGTON, Presiding Judge.

      RREF BB SBL Acquisitions, LLC (“SBL Acquisitions”) obtained a judgment

against Robert Hickey, Jr., and other defendants, in May 2013. As part of its post-

judgment discovery efforts, SBL Acquisitions served a subpoena on nonparty

SunTrust Banks, Inc. for deposition and request to produce documents upon

appearance (the “Subpoena”). The schedule of documents requested to be produced

included documents related to checking accounts, savings accounts, and money

market accounts associated with Robert Hickey’s wife, non-party Caroline Hickey,1




      1
       Also sometimes referred to in the record, and on the accounts at issue, as
“Carolyn” Hickey.
and accounts on which she was listed as signatory or owner.2 The Hickeys filed a

motion to quash the Subpoena and for sanctions. The trial court denied the motion.

The Hickeys sought unsuccessfully to obtain a certificate of immediate review from

the trial court, after which they filed this direct appeal. The Hickeys contend that the

trial court erred in denying their motion to quash because the Subpoena sought

documents which were not relevant to the collection of the judgment, exceeded the

scope of permissible post-judgment discovery, and infringed upon Caroline Hickey’s

privacy rights. For the reasons set forth below, we disagree and affirm.

      1. As a threshold issue, we address SBL Acquisitions’s motion to dismiss this

appeal. SBL Acquisitions contends that an order involving a discovery dispute may

not be directly appealed under OCGA § 5-6-34 (a), but may only be appealed under

the procedures for interlocutory appeals under OCGA § 5-6-34 (b). It follows, SBL

Acquisitions argues, because the Hickeys failed to follow the interlocutory appeal

procedures, this Court must dismiss the appeal for lack of appellate jurisdiction.




      2
        The documents sought included “applications, signature cards, statements.
checks (front and back), wire transfers, deposits, debits, credits and cashier’s checks,
withdrawal slips, debit and credit memos, and IRS Form 489’s (Currency Transfer
Reports).”

                                           2
      We have “applied to post-judgment discovery the general rule that orders

regarding discovery during the pendency of litigation must be appealed under the

application procedures outlined in OCGA § 5-6-34 (b).” (Citation and punctuation

omitted.) Sipple v. Atwood, 223 Ga. App. 677, 678 (478 SE2d 473) (1996). See

Cornelius v. Finley, 204 Ga. App. 299, 300-301 (418 SE2d 815) (1992) (accord).

Here, as it appears the disputed discovery remains unanswered, matters remain

pending in the trial court. See Cornelius v. Finley, 204 Ga. App. at 301; OCGA § 5-6-

34 (a) (1) (Appeals may be taken from “[a]ll final judgments, that is to say, where the

case is no longer pending in the court below.”).

      The Hickeys contend that the trial court’s order is nevertheless directly

appealable under the collateral order doctrine, which

      is to be applied if the order being appealed (1) resolves an issue that is
      “substantially separate” from the basic issues to be decided at trial, (2)
      would result in the loss of an important right if review had to await final
      judgment, and (3) completely and conclusively decides the issue on
      appeal such that nothing in the underlying action can affect it.


(Citation and punctuation omitted.) Britt v. State, 282 Ga. 746, 748 (653 SE2d 713)

(2007). SBL Acquisitions, on the other hand, maintains that the collateral order




                                          3
doctrine in Georgia does not extend to discovery orders, with narrow exceptions not

applicable here.

      SBL Acquisitions relies primarily on Johnson & Johnson v. Kaufman, 226 Ga.

App. 77 (485 SE2d 525) (1997), a case in which “a majority of this Court adopted the

United States Supreme Court’s rationale in finding discovery disputes not subject to

the collateral order doctrine.”3 General Motors Corp. v. Hammock, 255 Ga. App. 131,

132 (564 SE2d 536) (2002). In doing so, we followed the United States Supreme

Court’s reasoning4 that “in the rare case when appeal after final judgment will not

cure an erroneous discovery order, a party may defy the order, permit a contempt

citation to be entered against him, and challenge the order on direct appeal of the

contempt ruling. Firestone Tire &c. Co. v. Risjord, 449 U. S. 368, 377 (101 SCt 669,




      3
        We interpret Johnson & Johnson as establishing a general rule inasmuch as
our Supreme Court has found that discovery orders might be directly appealed under
the collateral order doctrine. See American Med. Security Group v. Parker, 284 Ga.
102, 104 n. 9 (4) (663 SE2d 697) (2008) (noting that “other discovery orders might
be subject to direct appeal under the collateral order doctrine”); Britt v. Britt, 282 Ga.
at 748 (1) (finding “the discovery order here is directly appealable because it falls
squarely within the purview of the collateral order doctrine”).
      4
        The Georgia Supreme Court has also generally followed the lead of the
United States Supreme Court in applying Georgia’s version of the collateral order
doctrine. See Warren v. State, 297 Ga. 810, 811 n. 2 (778 SE2d 749) (2015).

                                            4
66 LE2d 571) (1981).” (Punctuation omitted.) Johnson & Johnson v. Kaufman, 226

Ga. App. at 82.5

       The rationale of the United States Supreme Court that we adopted in Johnson

& Johnson does not apply, however, to a discovery order directed at a disinterested

third party. Rather, “under the so-called Perlman doctrine, a discovery order directed

at a disinterested third party is treated as an immediately appealable final order

because the third party presumably lacks a sufficient stake in the proceeding to risk

contempt by refusing compliance.” Church of Scientology v. United States, 506 U. S.

9, 18 n.11 (113 SCt 447, 121 LE2d 313) (1992) (citing Perlman v. United States, 247

U. S. 7 (38 SCt 417, 62 LE 950) (1918)).6 This court implicitly followed the Perlman

doctrine in In re Hall County Grand Jury Proceedings, 175 Ga. App. 349, 350 (1)

(333 SE2d 389) (1985), wherein we allowed the intervenors to directly appeal an

order denying a motion to quash a grand jury subpoena in order to assert a privilege



      5
        See Piratello v. Philips Electronics North American Corp., 360 F3d 506, 508-
509 (II) (5th Cir. 2004) (finding that “the availability of an appeal through a contempt
order renders the collateral order doctrine inapplicable to discovery orders”).
      6
         See Piratello v. Philips Electronics North American Corp., 360 F3d at 508
n. 1 (II) (finding discovery orders are not directly appealable final judgments, but
noting that the rules are different with respect to non-parties, citing Church of
Scientology v. United States, 508 U. S. at 18 n. 11).

                                           5
in the matters sought. And in In re Dekalb County Special Grand Jury Proceedings,

252 Ga. App. 359, 360 (555 SE2d 791) (2001), we explained that “[u]nder the

Perlman exception, an intervenor may immediately appeal an order denying a motion

to quash a subpoena duces tecum which was served upon a third-party custodian of

records because that third party presumably lacked a sufficient stake in the

proceedings to risk contempt for its noncompliance.” In light of Church of

Scientology, supra, we disagree with SBL Acquisitions that the Perlman doctrine

should be limited in Georgia to matters involving grand jury subpoenas or claims of

privilege.

      Here, the Subpoena in dispute requires the production of documents by a

disinterested third party, SunTrust Bank, and the Hickeys could not have challenged

the Subpoena through a direct appeal of a contempt order. We therefore find Johnson

& Johnson distinguishable. The Subpoena was directed at obtaining documents and

information associated with Caroline Hickey, who is not a judgment debtor. She

claims a privacy interest in this information, which is an important claim of right

substantially separate from, and collateral to, other issues in the case. If her

information is not subject to disclosure, it cannot be undisclosed by a later reversal

of an erroneous order. See Britt v. State, 282 Ga. at 748 (finding that, once requested

                                          6
information was revealed, the damage would have been done, and no appeal after

final judgment could rectify the harm). An appeal from the order refusing to quash

the Subpoena would conclusively resolve that claim of right. Accordingly, we find

the order denying the Hickeys’ motion to quash to be directly appealable under the

collateral order doctrine and deny SBL Acquisitions’s motion to dismiss the appeal.

      2. The Hickeys contend that the trial court erred in denying their motion to

quash the Subpoena insofar as it required the production of documents by SunTrust.

OCGA § 24-13-23 (b) (1) “gives the trial court discretion upon timely motion to

quash or modify such a subpoena if it is unreasonable and oppressive. This standard

is tested by the peculiar facts arising from the subpoena itself and other proper

sources.” (Citation and punctuation omitted.) Walker v. Bruhn, 281 Ga. App. 149, 151

(2) (635 SE2d 322) (2006). See Blake v. Spears, 254 Ga. App. 21, 23 (2) (561 SE2d

173) (2002) (accord). The Hickeys contend that the Subpoena was unreasonable and

oppressive in that it requested documents that were not relevant and was harassing

and overbroad in its nature and scope. They further assert that the Subpoena is

oppressive because it infringes on Caroline Hickey’s privacy rights.

      (a) We disagree with the Hickeys that the trial court erred in failing to grant the

motion to quash because the documents sought by SBL Acquisitions were not

                                           7
relevant. “[T]he only requirements placed by the Georgia legislature on discovery

requested from nonparties is that the documents must be relevant and nonprivileged.”

Sechler Family Partnership v. Prime Group, Inc., 255 Ga. App. 854, 857 (2) (567

SE2d 24) (2002). See OCGA § 9-11-34 (c) (1). In the context of discovery, “courts

should and ordinarily do interpret ‘relevant’ very broadly to mean matter that is

relevant to anything that is or may become an issue in the litigation.” (Citation and

punctuation omitted.) Bowden v. Medical Center, Inc., 297 Ga. 285, 291 (2) (a) (773

SE2d 692) (2015).

      The purpose of post-judgment discovery is to aid a litigant in obtaining

satisfaction of a judgment, “and any question that seeks information which would

lead to any property or sources of income of the judgment debtor is pertinent and

allowable.” Aldridge v. Mercantile Nat. Bank, 132 Ga. App. 788, 789 (2) (209 SE2d

234) (1974). OCGA § 9-11-69 provides, in relevant part:

      In aid of the judgment or execution, the judgment creditor . . . may . . .
      (1) Examine any person, including the judgment debtor by taking
      depositions or propounding interrogatories; and (2) Compel the
      production of documents or things . . . in the manner provided in this
      chapter for such discovery measures prior to judgment.




                                          8
We have previously found that OCGA § 9-11-69 (2), which allows the judgment

debtor to compel the production of documents, is not limited to documents in the

possession of the judgment debtor. See In re Callaway, 212 Ga. App. 500, 501 (442

SE2d 309) (1994). Rather, “[t]he spouse of a judgment debtor is . . . within the scope

of the post-judgment discovery process, subject to the limitations created by the Civil

Practice Act provisions governing discovery generally.” Id. In considering the claim

of the spouse of a judgment debtor that a trial court erred in requiring the spouse to

respond to a request to produce, we found that a “legitimate subject of inquiry”

included, among other things, “other sources of income [and] bank accounts.”

(Citation and punctuation omitted.) Esasky v. Forrest, 231 Ga. App. 488, 490 (2) (b)

(499 SE2d 413) (1998).

      Here, SBL Acquisitions does not contend that it could garnish Caroline

Hickey’s funds to satisfy the debt of her spouse. SBL Acquisitions was, however,

authorized to seek discovery that would lead to any property or other sources of

income of Robert Hickey. See Aldridge, 132 Ga. App. at 789 (2). Further, SBL

Acquisitions relied on more than just the spousal relationship to support its

contention that the documents requested in the Subpoena were relevant to its post-

judgment discovery. The record shows that Robert Hickey is a member of the

                                          9
Dunwoody Country Club. Caroline Hickey began paying Robert Hickey’s

membership dues (totaling over $10,000) from the two SunTrust accounts at issue

here beginning in September 2013, after judgment had been entered against Robert

Hickey in May 2013. Before that time, the membership dues were paid from a joint

bank account in the name of both Caroline Hickey and Robert Hickey. Given that

relevance is viewed very broadly in the context of discovery, and that Carloline

Hickey paid a substantial amount of Robert Hickey’s personal expenses from the two

accounts specifically identified in the Subpoena, it was within the trial court’s

discretion to conclude that whether Robert Hickey had an interest in or was the source

of funds in those accounts was relevant to SBL Acquisition’s post-judgment

discovery. See Davenport v. State, 316 Ga. App. 234, 241 (4) (729 SE2d 442) (2012)

(in ruling on a motion to quash a subpoena, the trial court has wide discretion in

determining whether evidence is relevant).

      (b) We also disagree with the Hickeys that, in light of the nature and scope of

the request to produce, the trial court erred in failing to quash the subpoena as

unreasonable and oppressive. The documents which SunTrust was required to

produce under the Subpoena included “documents, from January 1, 2013, to present,

related to any and all checking accounts, saving accounts, and/or money market

                                         10
accounts . . . directly or indirectly associated with” Caroline Hickey, including,

specifically, the two accounts that SBL Acquisitions showed were used by Caroline

Hickey to pay for Robert Hickey’s personal expenses. Although the Subpoena was

broadly worded in its scope, the Hickeys did not show that there were other accounts

in Caroline Hickey’s name that would fall within the Subpoena, or that the number

of documents encompassed thereby, which were sought from SunTrust, was

oppressive or harassing as to Caroline Hickey. And, although the period of time for

which the documents were requested was approximately five years, including

approximately three years before the entry of judgment against Robert Hickey, we

cannot conclude that the scope of the Subpoena was so broad that it was a clear abuse

of discretion for the trial court to allow it.

       (c) Lastly, we consider the Hickeys’ claim that the trial court erred in failing

to quash the Subpoeana because it infringed on Caroline Hickey’s privacy interest in

her banking records.7 In the discovery process, “the competing interest in an

individual’s right to privacy must be accommodated[.]” (Punctuation and footnote


       7
       Caroline also contends that her due process rights were violated in that “she
was not in the same position she would have been had the document requests been
made directly to her.” She presents, however, no legal authority for the proposition
that SBL Acquisitions was required to request financial records from her directly.

                                            11
omitted.) Dikeman v. Mary A. Stearns, P.C., 253 Ga. App. 646, 648 (1) (a) (560 SE2d

115) (2002). And “this is particularly true where the information pertains to

nonparties.” Id. See Borenstein v. Blumenfeld, 151 Ga. App. 420 (260 SE2d 377)

(1979) (holding that “interests of justice do not require production of tax returns in

the face of a motion for protective order where other discovery methods are available

to obtain the same information.”).

      Banking records, at least for purposes of Fourth Amendment jurisprudence, are

considered to be property of the bank in which one has no reasonable expectation of

privacy. See Hatcher v. State, 314 Ga. App. 836, 838 n. 6 (726 SE2d 117) (2012)

(noting that “one has no reasonable expectation of privacy in information voluntarily

conveyed to another and maintained in the business records of another”); Culpepper

v. State, 156 Ga. App. 331 (1) (274 SE2d 616) (1980) (finding that “[t]he banking

records in question are the property of the banks involved; and release of the records

by the banks violates no constitutionally protected interest of appellant.”) (citations

omitted). And, in the context of a civil dispute, we have found that a person has no

reasonable expectation of privacy in copies of checks and deposit slips relating to a

checking account, as they “are instruments of commercial trade which must

necessarily be exposed to numerous persons in the ordinary course of business.”

                                          12
Adams v. Trust Co. Bank, 145 Ga. App. 702, 704 (2) (244 SE2d 651) (1978). On the

other hand, the privacy of banking records are protected to some extent by statute.

Except in the circumstances set forth in OCGA § 7-1-360, a financial institution is not

“required to disclose or produce to third parties, or permit third parties to examine any

records pertaining to a deposit account, loan account, or other banking

relationship[.]” Id. However, the excepted circumstances include “[w]here the records

of accounts or other customer records are requested through subpoena or other

administrative process.” OCGA § 7-1-360 (a) (2). The statute “is not intended to

hinder proper discovery in a lawsuit[.]” Clayton County Bd. of Tax Assessors v. Lake

Spivey Golf Club, 207 Ga. App. 693, 695 (428 SE2d 687) (1993). Further, the

Hickeys do not point to “evidence that the information could be obtained by other

means or that [the Subpoena was] meant merely to embarrass or harass” Caroline

Hickey. (Footnote omitted.) Sechler Family Partnership v. Prime Group, Inc., 255

Ga. App. at 859 (5) (finding that discovery of financial information did not violate

non-parties’ privacy interests). We conclude that, notwithstanding that it pertained




                                           13
to her banking records, the Subpoena did not impermissibly infringe upon Caroline

Hickey’s privacy rights.8

      For the foregoing reasons, the trial court did not abuse its discretion in denying

the Hickeys’ motion to quash the Subpoena.

      Judgment affirmed. McFadden and Mercier, JJ., concur.




      8
       We note that “[w]hen parties or nonparties contend that discovery requests
unduly invade their privacy, suitable protective orders insuring confidentiality may
be sought.” Sechler Family Partnership v. Prime Group, Inc., 255 Ga. App. at 859
(5).

                                          14